Citation Nr: 1206346	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-43 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.

2.  Entitlement to service connection for bilateral numbness of the lower extremities.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from January 1993 to April 1997.  

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2008 rating decision of the San Diego, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2011, a Board videoconference hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the Veteran's low back disability has been manifested by muscle spasm severe enough to result in abnormal gait or abnormal spinal contour.  Forward flexion of 30 degrees or less, incapacitating episodes lasting two weeks or more within a year and ankylosis have not been shown.

2.  The Veteran's reported lower extremity numbness was not manifest in service or for many years thereafter and is not shown to be related to service or to his service-connected low back disability.  Objective evidence of neurological impairment has not been demonstrated.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a 20 percent but no higher rating for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.7, 4.10, 4.40, 4.71a, Code 5243 (2011)

2.  The criteria for entitlement to service connection for bilateral numbness of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in January 2008 and March 2009, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a May 2010 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, private treatment records and the reports of VA and QTC examinations.  Also of record and considered in connection with the appeal is the transcript of the December 2011 Board hearing, along with various written statements provided by the Veteran and friends.  The Board notes that no further RO action, prior to appellate consideration of the claims, is required.

II.  Factual Background

The Veteran's service treatment records show that that he was seen by medical personnel in December 1996 for complaints of low back pain.  Physical examination did not show any muscle spasm and the Veteran had full range of motion with increased pain to the lumbar area on flexion.  Deep tendon reflexes were 2+ and muscle strength was 5/5.  The Veteran was instructed to do low back stretches and to apply ice.  He was also prescribed Motrin.  On subsequent April 1997 separation examination, the Veteran's spine was found to be normal and he did not report current low back pain or numbness in the lower extremities.  No neurological complaints or findings were recorded.

Private and VA medical records from service to 2007 revealed either no or normal neurological findings.  On some examinations no neurological complaints were recorded.  On some examinations, when neurological findings were undertaken, they revealed completely normal findings.

A February 2007 private progress note shows that the Veteran was complaining of recurrent low back pain.  Physical examination was unremarkable other than there being a little tenderness over the sacral area.    

In his October 2007 claim for increase, the Veteran indicated that to date his recurrent low back muscular strains had increased in frequency.  He constantly had pain in his lower back and experienced up to 10 major flare-ups a year.  During these flare-ups, he had spasms in his lower back in the standing and forward bending positions.  He also indicated that his range of forward flexion had gotten worse.  He wore a back brace for support and he took pain medication for the lower back.  Additionally, the Veteran reported that he experienced numbness in his lower back down to his knee areas while standing and sitting.  

In a February 2008 letter, a friend and fellow serviceman of the Veteran indicated that he was a hospital corpsman in the Navy while the Veteran was in the Marine Corps.  The friend indicated that he personally saw the Veteran's low back injury in service and had been witness to his continued recurring injuries.  He appeared to have limited range of motion that worsened with each recurrence.  Additionally, the friend had witnessed the Veteran experiencing back spasms.  

On February 2008 QTC examination, the Veteran reported stiffness in the lower back, weakness, in that the back would give out more and more, and muscle spasm while standing and bending.  Due to the condition, he had had pain located at the lower back since 1996.  The pain occurred constantly and traveled up and down the back.  The characteristic of the pain was aching, burning sharp and cramping.  The pain would come by itself and was relieved by rest and the medication, Motrin.  At the time of the pain, the Veteran would at times have to lay down for an hour or so to help with the pain.  He described his symptoms as limited range of motion with intermittent spasm.  The pain was also aggravated with prolonged standing.  From his muscle injuries, he reported that he currently had a loss of strength, weakness, easy fatigability, pain, impairment of coordination, inability to control movement well and spasm.  Specifically, he had lower back pain constantly.  The current treatment was pain management, back care and exercise from his personal physician.  The Veteran stated that he could keep up with his normal work requirements.

Physical examination showed that the Veteran's posture was within normal limits.  There was no evidence of radiating pain on movement and muscle spasm was absent.  There was tenderness noted on examination described as tenderness to palpation of the spinal and paraspinal area of L2-L4.  There was a negative straight leg raising test on the right and left.  There was no ankylosis of the lumbar spine.  Range of motion of the thoracolumbar spine was 85 degrees flexion, with pain at 85 degrees, 30 degrees extension, 30 degrees right and left lateral flexion and 30 degrees right and left rotation.  The joint function was additionally limited by pain after repetitive use but was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  The pain additionally limited the joint function by 5 degrees.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root impairment.  There were no abnormal findings noted on examination of the peripheral nerves.  Sensory function of the lower extremities was within normal limits.  An X-ray showed mild disc narrowing at L4-L5.  The examiner diagnosed the Veteran with low back muscular strain, recurrent.  He noted that the Veteran also had mild lumbar disc narrowing.  The subjective factor was low back pain and the objective factor was mild disc narrowing at L4-L5 on X-ray.  

In a January 2009 letter, a friend of the Veteran indicated that over the past couple of years he had observed that the Veteran's lower back fatigued much faster than it used to.  The friend had even observed the Veteran's back give out after just bending over.  One time the Veteran had to sit down because of the pain he was experiencing.  The pain was so bad that the Veteran was having spasms.  He had a hard time walking for the next few days and was walking with a limp as if he was trying to protect his back.  

In a separate January 2009 letter, another friend of the Veteran indicated that he had known the Veteran for 12 years.  Over this time the friend had become aware that the Veteran suffered from low back pain.  On several occasions the Veteran's back had given out and left him with problems walking due to pain.  There had been many times that the friend had noticed the Veteran holding his back.  When the friend asked the Veteran about it, he found the Veteran having spasms around the lower back area.  It usually took the Veteran a few days to recuperate from such a flare-up.  The friend noted that the Veteran generally had a high tolerance for pain and was not one to complain.  However, the Veteran had expressed complaints of numbness and radiating pain during these spasm episodes.  

A January 2009 private progress note shows that the Veteran was complaining of low back pain intermittently over the past year.  He had had intermittent spasm without radicular pain, lower extremity weakness or sensory changes.  He was using heat, exercises and stretches with some relief.  Physical examination showed back pain/spasm.  The diagnosis was low back pain and the Veteran was instructed to do stretching and exercises, to use heat, to take a muscle relaxant and to take Ibuprofen as needed.  

In a January 2009 notice of disagreement, the Veteran reported that his back was in constant pain.  At the time of the most recent examination, he did not have spasms as the spasms did not occur all the time.  As a result, only people that were close to him usually witnessed the spasms and guarding severe enough to result in an abnormal gait.  The Veteran noted that while in the Marine Corps, he was trained to deal with pain.  However, throughout 2008, he continued to have lower back pain that was so severe that he was forced to call in sick to work.  He noted that he had a hard time walking and guarded his lower back by limping and changing his gait.  

The Veteran indicated that he had gone to his primary care physician in January 2009 for the repeated low back spasms.  His physician then prescribed him Cyclobenzaprine for the spasms he had been having.  The Veteran noted that this medication is a muscle relaxant used to treat muscle spasms caused by painful muscle conditions.  The Veteran also indicated that the bilateral numbness he experienced in his lower extremities was caused by his low back muscular strain.  The Veteran's physician had advised him that as the muscles weaken, this could cause the nerves to strain, which in turn would cause numbness and shooting pain, which the Veteran experienced.  

On March 2009 QTC examination, the Veteran reported being diagnosed with muscular strain.  He reported current symptoms of stiffness and numbness.  He had no loss of bladder or bowel control.  He reported pain in the low back, which occurred constantly.  The pain was localized and was described as burning, aching and sharp.  The pain could be elicited by physical activity and was relieved by rest and Motrin.  At the time of the pain the Veteran could function with medication.  He had received physical therapy as treatment.  The Veteran reported that over the past 12 months he had an incapacitating episode for one day.  He was working as a police officer and he worked out regularly.  He was able to bench press 250 pounds.  He reported that he did not experience any functional impairment from the back condition.  

Physical examination showed that the Veteran's posture was within normal limits and his gait was within normal limits.  He did not require an assistive device for ambulation.  There was no evidence of radiating pain on movement.  Muscle spasm was absent and there was no tenderness noted.  Straight leg raising was negative on the right and the left.  There was no ankylosis of the lumbar spine.  Range of motion of the lumbar spine was 90 degrees flexion, 30 degrees extension, 30 degrees right and left lateral flexion and 30 degrees right and left rotation.  The joint function of the spine was additionally limited by pain after repetitive use and pain had the major functional impact.  Function was not additionally limited by fatigue, weakness, lack of endurance or incoordination.   There was no additional limitation in degree.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were no signs of lumbar intervertebral disc syndrome chronic and permanent nerve root involvement.  

Neurological examination of the lower extremities showed that motor and sensory function were both within normal limits.  The modalities used to test sensory function were a pin prick and a feather.  Knee and ankle reflexes were 3+.  Range of motion was normal when the Veteran was observed removing shoes, socks and slacks.  X-rays showed minimal spondylosis at L3 and L4, mild disc degeneration L4-L5 and L5-S1 and rotary dextro scoliosis, most likely secondary to muscle spasm.  The diagnosis was mild degenerative joint disease of the lumbosacral spine.  The subjective factors were the complaints of pain and the objective factors were the X-ray results.  The examiner commented that the effect of the condition on the claimant's usual occupation was none.  The effect of the condition on the claimant's daily activity was that he worked full time as a police officer.  

On May 2011 VA examination, the Veteran reported progressive pain and stiffness in the lumbar spine.  He was taking medication for the problem, including meloxicam, cyclobenzaprine and lyrica.  He reported that he had weekly severe flare-ups that would last for a number of hours.  Precipitating factors were prolonged walking/standing/sitting, bending, twisting, and lifting/carrying.  He received partial relief with rest and activity modification.  The examiner noted that the extent of additional limitation of motion or other functional impairment during flare-ups was difficulty with the aforementioned activities.  

Review of systems showed that the Veteran reported numbness and paresthesias in the bilateral lower extremities.  The examiner noted that the etiology of these symptoms was not related to the low back disability.  The Veteran also reported a history of fatigue, decreased motion, stiffness, weakness, spasm and spine pain.  The location of the pain was the lumbar spine and the onset of the pain was variable.  The pain was daily, dull, moderate and would tend to last for hours.  The Veteran reported radiation of burning pain to the bilateral lower extremities.  He did not report any incapacitating episodes.  He indicated that he used a brace and was able to walk 1/4 mile.  

Physical examination showed that the Veteran's posture and head position were normal and that the spine was symmetrical in appearance.  The Veteran's gait was normal.  Concerning abnormal spinal curvatures, there was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis or list.  There was also reportedly no scoliosis or ankylosis.  There was spasm on both the left and right, along with pain on motion and tenderness.  There was no atrophy, guarding or weakness.  Muscle spasm, localized tenderness or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Range of motion of the thoracolumbar spine was 70 degrees flexion, 20 degrees extension, 30 degrees left lateral flexion, 30 right lateral flexion, 30 degrees right rotation and 30 degrees left rotation.  There was also objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion but there were no additional limitations after three repetitions of range of motion.  Reflexes of the bilateral ankles and knees were 1+ and plantar flexion reflexes were normal.  Sensory and motor examinations were entirely normal with normal muscle strength and tone and no atrophy.  X-rays of the lumbar spine produced a diagnostic impression of mild bilateral sacroiliac joint osteoarthritis.  

The examiner noted that the Veteran was currently employed fulltime as a police officer.  He had lost 4 weeks from work in the past year due to his low back symptoms.  The examiner diagnosed the Veteran with lumbar strain.  He noted that the disability had resulted in him being assigned to different duties at work, in increased tardiness and in increased absenteeism.  The effect on his occupational activities was that he had problems with lifting and carrying and pain.  The effects on his daily activities were that it limited his ability to perform sports, exercise and chores.  

During the December 2011 Board hearing, the Veteran testified that he believed the numbness he experienced in the lower extremities resulted from his low back disability.  Usually the numbness occurred when he would sit a lot and it would radiate from the exact point where his injury in service occurred.  He would then have to stand up and walk around so that his blood would start flowing and his numbness would go away.  He indicated that he had spoken with his private physician, who indicated that such numbness usually stemmed from muscle strains.  When the muscle was strained it caused problems with the nerves resulting in pain and numbness.

Regarding his low back injury, he felt like his stamina had gotten worse in the past three years.  He was on three different medications.  One of them was Gapapentin for neuropathic pain.  He noted that he had exacerbations of pain approximately 10 plus times per year.  When he felt the pain coming on, he'd gotten to the point where he would have to take off work as he would be unable to stand.  He would have to sit or lie down and let his body adjust to what was happening to it.  The Veteran also indicated that he experienced spasms and that he had an abnormal gait, which was secondary to the spasms.  He noted that sometimes he'd be walking a spasm would occur.  

The Veteran indicated that there had been no change in his low back symptoms since the May 2011 VA examination.  He also noted that his numbness usually did not go all the way down his legs; it mainly went into the thighs and hamstrings, with maybe a little tingling in the feet.  Additionally, he reported that at work he had been assigned a desk job because of his back.  He also wore a special harness that helped keep the weight off his lower back.  He still had to take off time from work because of the back, probably over ten days a year on average.  Further, he indicated that about 6 to 7 times a year he would get spasms severe enough that he would just have to lie down, put a heating pad on and take some medication.  The spasms were more frequent on exertion and also more severe when they were brought on by exertion.  He indicated that he also had lifting restrictions in that he was unable to take a bag of groceries out of the car and bring it in to the house.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The difficulty in rating functional loss due to factors such as pain on use was recognized by the Court in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995). There, the Court noted that the VA examination relied upon to rate the veteran's disability had merely included findings as to the range of motion at the time of the examination, without accounting for factors enumerated in 38 C.F.R. § 4.40.  The Court cited the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994), in which 38 C.F.R. § 4.10 was quoted for the proposition that a rating examination must include a "full description of the effects of disability upon the person's ordinary activity." DeLuca, 8 Vet. App. at 206 (emphasis added).  In order to effectuate that requirement, the Court explained that when the pertinent diagnostic criteria provide for a rating a disability on the basis of loss of range of motion, determinations regarding functional loss "should, if feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Id.   

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Analysis

A.  Increased Rating for Lumbosacral Strain

The Veteran's service-connected lumbosacral strain is to be evaluated under the general rating formula for diseases and injuries of the spine, which became effective on September 23, 2002.  Also, if intervertebral disc syndrome is present, the disability may also be alternatively evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  As the Veteran was found to have some level of lumbar spine disc degeneration during the March 2009 QTC examination, the Board will also consider an evaluation of the low back disability under this latter formula.  

Under the general rating criteria for disabilities of the spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 

The General Rating Formula specifies that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Note (3).  The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Diagnostic Codes 5235-5243; Notes (2) and (4).  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. 

Note 1 of that Diagnostic Code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

As the Veteran's low back disability has already been rated as 10 percent disabling, the focus is on the criteria that would allow for a rating in excess of 10 percent.  Considering incapacitating episodes, it is not shown that the Veteran has had such episodes for at least two weeks during any 12 month period.  Accordingly, a higher 20 percent rating is not warranted on this basis.

Considering the General Formula, the evidence of record does not show that the Veteran's lumbar spine forward flexion has ever been be 60 degrees or less or that his combined lumbar spine ranges of motion has ever been 120 degrees or less.  In this regard, during the February 2008 QTC examination, forward flexion was to 85 degrees and combined range of motion was 235 degrees.  Similarly during the March 2009 QTC examination, forward flexion was to 90 degrees and the combined lumbar spine range of motion was 240 degrees.  Also, during the May 2011 VA examination, forward flexion was to 70 degrees and the combined range of motion was 210 degrees.  Thus, these range of motion findings do not provide a basis for assigning a higher 20 percent rating.

The Board notes, however, that the March 2009 QTC X-ray specifically produced a diagnostic impression of rotary dextro scoliosis, which the examiner concluded was most likely secondary to muscle spasm.  Thus, the record does contain affirmative, objective evidence of muscle spasm severe enough to result in abnormal spinal contour such as scoliosis.  Consequently, even though the subsequent May 2011 VA examiner indicated that the Veteran's muscle spasm was not severe enough to be responsible for abnormal spinal contour, given this specific X-ray finding and interpretation, the Board finds that the evidence is at least in equipoise as to the severity of the spasm.  Accordingly, the Veteran must be afforded the benefit of the doubt and a higher 20 percent rating for lumbosacral strain is warranted based on the presence of muscle spasm severe enough to result in abnormal spinal contour.  A higher, 40 percent rating is not warranted as forward flexion is not shown to be to 30 degrees or less and ankylosis is also not shown.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the February 2008 QTC examiner specifically found that there was only a 5 degree decrease in forward flexion (down to 80 degrees) due to pain on repetitive motion; the March 2009 QTC examiner found that there was no additional limitation of motion in degree due to pain after repetitive motion and the May 2011 VA examiner found that there was no additional limitation of motion after three repetitions due to pain.  Additionally, none of the examiners found any limitation of function after repetitive motion due to fatigue, weakness, lack of endurance or incoordination.  Accordingly, the Board finds that the assigned 20 percent rating adequately compensates the Veteran for functional loss.  

The Board has also considered whether the Veteran's claim for increase for low back disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 

B.  Service connection for lower extremity numbness

The Veteran asserts that he has lower extremity numbness related to his service-connected low back disability.  However, the medical evidence of record does not support this assertion.  In this regard, the February 2008 QTC examiner specifically found that there were no abnormal findings noted on examination of the peripheral nerves and that sensory function was within normal limits (the examiner also did not find any motor abnormalities aside those attributed to the Veteran's right ankle disability).  Also, the March 2009 QTC examiner found that both motor and sensory function of the lower extremities was within normal limits and the May 2011 VA examiner made similar findings, indicating that sensory and motor examinations were entirely normal muscle strength and tone and no atrophy.  Nor are there any other medical findings of record tending to indicate that the Veteran's reported numbness represents any level of disability associated with the Veteran's underlying low back disability.  The Veteran has indicated that he believed that a private treating physician had informed him that he might have lower extremity neurological dysfunction related to his low back disability.  However, the evidence of record from private providers does not include any findings of this nature.  (Should one of his treating physician's make such a finding in the future, the Veteran may be able to reopen his claim).  

The Board has also considered the Veteran's own observation that his numbness emanates directly from where his lumbar spine was injured in service.  Notably, the Veteran is competent to report on his symptoms he's experiencing.  However, as he is a layperson, the Board finds that his conclusion that his numbness constitutes neurological impairment resulting from the underlying low back disability is outweighed in probative value by the conclusions of the VA and QTC examiners, who did not find any associated neurological symptomatology to be present.  See e.g. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Additionally, the Board has considered whether there is any basis for awarding service connection for lower extremity numbness on a direct basis.  However, lower extremity numbness was not shown in service and the Veteran's first reporting of it of record is from October 2007, some ten years after service.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also, the Veteran has not specifically alleged that the numbness is directly related to service, as opposed to being the result of his service-connected low back disability.  

In summary, as the Veteran's reported lower extremity numbness was not manifest in service or for many years thereafter and is not shown to be related to service or to his service-connected low back disability, the preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).
    

ORDER

A 20 percent but no higher rating is granted for lumbosacral strain subject to the regulations governing the payment of monetary awards.

Service connection for bilateral numbness of the lower extremities is denied.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


